department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n -------- contact person telephone number identification_number employer_identification_number number release date se t eo ra t date uniform issue list legend b c d m n o x dear ------------------ we have considered m’s ruling_request as supplemented submitted on m’s behalf by its authorized representative m requests approval of a proposed set-aside of funds to be treated as qualifying distributions under sec_4942 of the internal_revenue_code for its taxable years ending -------------------------- -------------------------- and ---------- -------------------------- facts b formed m a_trust in -------------- in a determination_letter issued in ------------------ ----------------------------------------------------------------------------------------------------------------- the internal_revenue_service recognized m as exempt from federal_income_tax under sec_501 of the code the service further determined that m is a private m was formed in memory of b’s husband c a well known o writer who wrote your submission cites article fourth of the trust agreement which authorizes a foundation under sec_509 many novels about n a primary purpose of m is to provide a periodic but not annual prize to an individual or individuals for practical accomplishments in the field of commercial n activities during his lifetime c wrote about what he conceived n would be like in the future by providing a prize to a scientist or other individual for such n activities m will contribute to the realization of what was only o in the c novels cash award to an individual s for practical accomplishments in this field of commercial n activities and for such other charitable purposes as the trustees will from time to time determine the trustees may make payments or distributions from income and principal or both article fourth also provides that the prize will be announced on the birthday of c but the prize need not be given each year the prize recipient or recipients shall be recommended to the trustees by a three person board appointed by the trustees consisting of one member from the americas one member from asia and one member from europe each board member shall have an area of expertise in literature n commercialization or n technology b died in ------------------- at which time virtually all of the assets accumulated by b and c were bequeathed to m prior to her death the corpus of m consisted of a dollar_figure----- personal check from b held and not cashed by the trustee between ------- when m was formed and the time of her death b spoke frequently with d one of the trustees she stressed that the prize to be given by m was only to be awarded for a substantial accomplishment moreover she wanted the prize to be a large sum of money so the n commercialization activity would be strongly encouraged of ------- ------- and ------- you represent that this shall be a one -time only ruling_request thereafter it is anticipated that the source of your funding for the program constituting your exempt_purpose more specifically the granting of substantial monetary awards to individuals for their practical accomplishments in the field of commercial n activity will be your anticipated earnings from royalties investments and other income in compliance with sec_4942 of the code purposes of m in two respects commercial n activities that would warrant a prize during the calendar_year ------- this you request a set-aside in the amount of dollar_figure-----x for each of the three -- tax years you represent that the set_aside will enable the trustees to accomplish the presently there is no known practical accomplishment in the field of you have submitted a statement from trustee d that the amounts to be set_aside is the very situation contemplated by b who specified in the trust instrument that the prize need not be given each year b also contemplated that at such a time as the prize is awarded it would be a substantial prize in order for the trustees to fulfill the other charitable purposes of m and to award a substantial prize out of m’s income it will be necessary to accumulate income from m for approximately three years the trustees wish to perpetuate m and therefore do not plan to make distributions of principal because that would deplete m’s assets the trustees plan to make additions to the set-aside in calendar years ------- and - ------- in approximately the same amounts as in ------- the actual amount set_aside will depend on the actual income of m and the amounts of distributions made in furtherance of m’s other charitable purposes will be paid out no later than ---------------- ruling requested -------------------------- -------------------------- and -------------------------- specifically m requests a ruling that the set-asides satisfy the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations therefore they will be treated as qualifying distributions in m’s taxable years ------- ------- and ------- law foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 defines the term undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount means with respect to any foundation for any taxable_year an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 m requests a ruling approving the set-aside of dollar_figure-----x in its taxable years ending on sec_4942 of the code defines a qualifying_distribution as a any amount sec_4942 of the code imposes on the undistributed_income of a private sec_4942 of the code provides that the term distributable_amount sec_53_4942_a_-3 of the foundation and similar excise_taxes sec_4942 of the code provides that an amount set_aside for a paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b of sec_4942 specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set-aside rather than by immediate payment of funds the suitability test regulations provides that an amount set_aside for a specific project that is for one or more of the purposes described in sec_170 or b of the code may be treated as a qualifying_distribution in the year in which set_aside if the requirements of that section and sec_4942 are satisfied the foundation must establish that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside satisfies the suitability test or the foundation satisfies the cash distribution test satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments analysis -------------------------- and -------------------------- are in furtherance of m’s charitable purposes there is no known practical accomplishment in the field of n commercialization activities that would warrant the award of a prize in ------- the trust instrument specifies that the prize need not be given each year further the set-aside of funds in ------- will result in a larger prize when it is eventually awarded in this context a_trust objective is to award a substantial prize the size of the prize is an incentive for talented individuals to attempt to make a significant contribution to the very specialized field of n commercialization thus m has established to our satisfaction under the unique circumstances herein that the project outlined above can be better the proposed set-asides for m’s taxable years ending -------------------------- ---------- sec_53_4942_a_-3 of the regulations provides that the suitability test is based on the foregoing we rule that the set-asides of 300x dollars on m’s books accomplished by such set-asides rather than by the immediate payment of funds m has assured us that the funds to be set_aside in its taxable years ending -------------------- -------- -------------------------- and -------------------------- will actually be paid prior to the expiration of months from the dates of the set-asides ruling and records for its taxable years ending -------------------------- -------------------------- and -- -------------------------- satisfy the requirements of sec_4942 of the code and sec_53_4942_a_-3 of the regulations the suitability test accordingly the proposed set-asides may be treated as qualifying distributions for m’s taxable years ending -------------------------- -------------------------- and -------------------------- we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved b y the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further any amount which is set_aside shall be taken into account for purposes of determining the foundation’s minimum_investment_return see sec_53 a - c and any income attributable to such set-aside shall be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 this ruling supersedes the ruling letter issued to m and dated date the present ruling is based on the understanding that there will be no material changes in the facts upon which it is based and that this will be a one-time request any changes that may have a bearing upon m’s tax status should be reported to the ohio tax exempt and government entities te_ge customer service office which deals with exempt_organizations matters the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number letter to your authorized representative and telephone number are shown in the heading of this letter of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name this ruling is directed only to the organization that requested it sec_6110 pursuant to a power_of_attorney on file in this office we are sending a copy of this thank you for your cooperation enclosure notice sincerely debra j kawecki manager exempt_organizations technical group
